           IN THE UNITED STATES DISTRICT COURT FOR THE
                   EASTERN DISTRICT OF OKLAHOMA

JEFFREY ROGER OLIVE,                )
                                    )
                 Plaintiff,         )
                                    )
v.                                  )   Case No. CIV-19-005-KEW
                                    )
COMMISSIONER OF SOCIAL              )
SECURITY ADMINISTRATION,            )
                                    )
                 Defendant.         )

                           OPINION AND ORDER

     Plaintiff   Jeffrey    Roger   Olive   (the   “Claimant”)   requests

judicial review of the decision of the Commissioner of the Social

Security Administration (the “Commissioner”) denying Claimant’s

application for disability benefits under the Social Security Act.

Claimant appeals the decision of the Administrative Law Judge

(“ALJ”) and asserts that the Commissioner erred because the ALJ

incorrectly determined that Claimant was not disabled.           For the

reasons discussed below, it is the finding of this Court that the

Commissioner=s decision should be and is AFFIRMED.

           Social Security Law and Standard of Review

     Disability under the Social Security Act is defined as the

“inability to engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment. . .”

42 U.S.C. § 423(d)(1)(A).     A claimant is disabled under the Social
Security   Act   “only    if    his   physical   or   mental   impairment   or

impairments are of such severity that he is not only unable to do

his previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

work which exists in the national economy. . .”                    42 U.S.C.

§423(d)(2)(A).    Social Security regulations implement a five-step

sequential process to evaluate a disability claim.             See, 20 C.F.R.

§§ 404.1520, 416.920.1

     Judicial    review    of    the    Commissioner’s    determination     is




     1
         Step one requires the claimant to establish that he is not
engaged in substantial gainful activity, as defined by 20 C.F.R. §§
404.1510, 416.910. Step two requires that the claimant establish that
he has a medically severe impairment or combination of impairments that
significantly limit his ability to do basic work activities. 20 C.F.R.
§§ 404.1521, 416.921. If the claimant is engaged in substantial gainful
activity (step one) or if the claimant’s impairment is not medically
severe (step two), disability benefits are denied. At step three, the
claimant’s impairment is compared with certain impairments listed in 20
C.F.R. Pt. 404, Subpt. P, App. 1. A claimant suffering from a listed
impairment or impairments “medically equivalent” to a listed impairment
is determined to be disabled without further inquiry.       If not, the
evaluation proceeds to step four, where claimant must establish that he
does not retain the residual functional capacity (“RFC”) to perform his
past relevant work.    If the claimant’s step four burden is met, the
burden shifts to the Commissioner to establish at step five that work
exists in significant numbers in the national economy which the claimant
– taking into account his age, education, work experience, and RFC – can
perform. Disability benefits are denied if the Commissioner shows that
the impairment which precluded the performance of past relevant work
does not preclude alternative work. See generally, Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).


                                        2
limited in scope by 42 U.S.C. § 405(g).                    This Court’s review is

limited    to     two      inquiries:      first,   whether    the     decision     was

supported       by    substantial       evidence;   and,    second,     whether     the

correct legal standards were applied.               Hawkins v. Chater, 113 F.3d

1162,     1164       (10th    Cir.    1997)(citation       omitted).         The   term

“substantial evidence” has been interpreted by the United States

Supreme Court to require “more than a mere scintilla.                        It means

such relevant evidence as                a reasonable mind might accept as

adequate to support a conclusion.”                  Richardson v. Perales, 402

U.S. 389, 401 (1971) (quoting Consolidated Edison Co. v. NLRB, 305

U.S. 197, 229 (1938)).               The court may not re-weigh the evidence

nor substitute its discretion for that of the agency.                        Casias v.

Secretary of Health & Human Servs., 933 F.2d 799, 800 (10th Cir.

1991).     Nevertheless, the court must review the record as a whole,

and the “substantiality of the evidence must take into account

whatever     in      the     record     fairly   detracts     from     its    weight.”

Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also,

Casias, 933 F.2d at 800-01.

                               Claimant’s Background

     Claimant was 47 years old at the time of the ALJ’s decision.

Claimant completed his high school education.                 Claimant has worked

                                            3
in   the   past    as   a   glazier   helper,    construction   laborer,    and

millwright.       Claimant alleges an inability to work beginning

November 15, 2014 due to limitations resulting from coronary heart

disease.

                               Procedural History

      On March 23, 2016, Claimant protectively filed for disability

insurance benefits under Title II (42 U.S.C. ' 401, et seq.) and

for Supplemental Security Income under Title XVI (42 U.S.C. ' 1381

et seq.) of the Social Security Act.            Claimant’s applications were

denied initially and upon reconsideration.             On February 23, 2018,

Administrative      Law     Judge   (“ALJ”)   James   Stewart   conducted    an

administrative hearing by video with Claimant appearing in Poteau,

Oklahoma and the ALJ presiding from Tulsa, Oklahoma.             On March 22,

2018, the ALJ issued an unfavorable decision.                On November 1,

2018, the Appeals Council denied review.           As a result, the decision

of   the   ALJ    represents    the   Commissioner’s    final   decision    for

purposes of further appeal.           20 C.F.R. §§ 404.981, 416.1481.

                 Decision of the Administrative Law Judge

      The ALJ made his decision at step five of the sequential

evaluation.       He determined that while Claimant suffered from

severe impairments, he retained the residual functional capacity

                                         4
(“RFC”) to perform sedentary work.

                       Error Alleged for Review

       Claimant asserts the ALJ committed error in (1) failing to

develop the record; (2) failing to properly consider the medical

evidence and opinions; (3) failing to include the effects of all

of Claimant’s impairments in the hypothetical question posed to

the   vocational   expert;      and   (4)     failing    to   perform   a   proper

credibility determination.

                      Duty to Develop the Record

       In his decision, the ALJ determined Claimant suffered from

the severe impairments of cardiovascular disease (ischemic heart

disease); status post left knee surgery; obesity; hyperlipidemia;

hypertension; and depression.                (Tr. 15).        The ALJ concluded

Claimant could perform sedentary work except that Claimant could

not climb ladders, ropes, scaffolds, ramps, or stairs.                  Claimant

could   stoop,   crouch,   crawl,     kneel,      and   balance    occasionally.

Handling and fingering could be done frequently.                  Claimant could

not be exposed to elevated levels of fumes, dust, gasses, odors,

poor ventilation, or other respiratory irritants.                 The ALJ defined

“elevated level” as concentrations in excess of that normally found

in    office   buildings   or    light       manufacturing     facilities.      No

                                         5
exposure to unprotected heights, open flames, dangerous machinery

or equipment, or hazardous conditions.             The ALJ noted that all

moving machinery is not dangerous – such as machinery where moving

parts   are     shielded).    Due    to   mental    impairments,   the   ALJ

determined Claimant could understand, remember, and carry out

simple or intermediate level instructions, and perform simple and

some    tasks    of   intermediate   level   difficulty    under   routine

supervision, such that he is capable of doing simple or semi-

skilled work.     Claimant could relate to supervisors and co-workers

on a superficial and work-related basis and could adapt to a work

situation.      (Tr. 19).

       After consulting with a vocational expert, the ALJ concluded

Claimant was capable of performing the representative jobs of

document preparer, touch up screener, and semi-conductor bonder,

all of which were found to exist in sufficient numbers in the

national economy.       (Tr. 26).     As a result, the ALJ concluded

Claimant was not under a disability from November 15, 2014 through

the date of the decision.      (Tr. 27).

       Claimant contends the ALJ failed to properly develop the

record by failing to order a mental consultative examination in

order to ascertain the extent and effect of his depression upon

                                      6
his     RFC.      Claimant   states    that     his   counsel   requested      a

consultative examiner be retained but the ALJ erroneously stated

that one was already in the record.        (Tr. 95).     It is not expressly

clear that this request pertained to a mental health consultative

examiner as other consultative examinations appeared in the record

– Dr. Chris Sudduth, for one.

      Somewhat curious is the position that Defendant takes in

regard to the ALJ’s assessment of Claimant’s depression as a severe

impairment.        Defendant   appears     to   argue   that    the   ALJ   was

magnanimous in his assessment and imposition of mental limitations

in the RFC based upon his severe impairment finding without medical

evidence to support such a finding.

      The source for the depression diagnosis appears in the record

of Dr. Jonathan Clark in October of 2016.               Dr. Clark diagnosed

Claimant with moderate depression and prescribed Zoloft.                    (Tr.

547-48).       No assessment appears in this medical record to explain

the basis for the diagnosis.          The next reference to a depression

diagnosis appears, again, in the record of Dr. Clark in August of

2017.    (Tr. 596).    No explanation for the diagnosis is given.            The

record from Dr. Clark in November of 2017 provides the most

information for the depression diagnosis.             Dr. Clark states that

                                       7
Claimant “presents with a history of moderate depression.       This

is a routine follow-up.     The diagnosis of depression was made 2

years ago.   Presently, he feels a mild degree of depression.

Current medications include Zoloft.    Relates he has been staying

busy and doing well as far as depression goes.”    (Tr. 598).

     To the extent the ALJ’s finding of severity requires support,

this finding by Dr. Clark, though scant, provides “some medical

evidence” to support the RFC limitations imposed by the ALJ.

Hutsell v. Massanari, 259 F.3d 707, 712 (8th Cir. 2001).    As for

the requirement for the ALJ to employ a consultative mental health

professional, generally, the burden to prove disability in a social

security case is on the claimant, and to meet this burden, the

claimant must furnish medical and other evidence of the existence

of the disability.    Branam v. Barnhart, 385 F.3d 1268, 1271 (10th

Cir. 2004) citing Bowen v. Yuckert, 482 U.S. 137, 146 (1987).     A

social security disability hearing is nonadversarial, however, and

the ALJ bears responsibility for ensuring that “an adequate record

is developed during the disability hearing consistent with the

issues raised.”      Id. quoting Henrie v. United States Dep't of

Health & Human Services, 13 F.3d 359, 360-61 (10th Cir. 1993).    As

a result, “[a]n ALJ has the duty to develop the record by obtaining

                                 8
pertinent, available medical records which come to his attention

during the course of the hearing.”             Id. quoting Carter v. Chater,

73 F.3d 1019, 1022 (10th Cir. 1996).                 This duty exists even when

a claimant is represented by counsel.                 Baca v. Dept. of Health &

Human Services, 5 F.3d 476, 480 (10th Cir. 1993).                        The court,

however, is not required to act as a claimant’s advocate.                      Henrie,

13 F.3d at 361.

     The     duty    to   develop    the       record       extends     to   ordering

consultative        examinations         and        testing     where        required.

Consultative    examinations       are    used      to    “secure   needed     medical

evidence the file does not contain such as clinical findings,

laboratory     tests,     a   diagnosis        or     prognosis       necessary   for

decision.”     20 C.F.R. § 416.919a(2).                  Normally, a consultative

examination is required if

          (1) The additional evidence needed is not contained
     in the records of your medical sources;

          (2) The evidence that may have been available from
     your treating or other medical sources cannot be
     obtained for reasons beyond your control, . . .

          (3) Highly technical or specialized medical
     evidence that we need is not available from your treating
     or other medical sources;

          (4) A conflict, inconsistency, ambiguity or
     insufficiency in the evidence must be resolved, and we
     are unable to do so by recontacting your medical source;

                                          9
       or

            (5) There is an indication of a change in your
       condition that is likely to affect your ability to work.

            20 C.F.R. § 416.909a(2)(b).

       None of these bases for ordering a consultative examination

exists in the record.         The ALJ did not violate his duty to develop

the record by not ordering further mental health evaluations.                       Dr.

Clark’s records, to the extent they offer any explanation for his

moderate depression diagnosis, indicate that the condition was

diagnosed based upon Claimant’s subjective statements and that

even   those   statements      indicate       the    condition   was         improving.

Appointing a consultative examiner is not justified under these

circumstances.

       Claimant   also   contends      the     ALJ    should   have      included    a

limitation in contact with the general public since the ALJ noted

the    depression     condition    caused       a    mild   limitation         in   the

interaction    with    others.        (Tr.    17).     Nothing     in    the     record

supports a further limitation in Claimant’s contact with the

general public.

       Claimant     asserts    that     the    ALJ’s     finding        of    moderate

limitation in concentration, persistence, or pace in the paragraph

“B” criteria at step three should translate into a finding of

                                                10
limitation at step four and five.             (Tr. 18).    This Court rejects

this notion as it is unsupported by the regulations and the case

authority   in   this    Circuit.       The    social     security       ruling   on

assessing a claimant's RFC cautions that “[t]he adjudicator must

remember that the limitations identified in the ‘paragraph B’ ...

criteria are not an RFC assessment but are used to rate the

severity of mental impairment(s) at steps 2 and 3 of the sequential

evaluation process.”      Soc. Sec. R. 96–8p.           The Tenth Circuit has

specifically     found   that    the   failure     to     include    a    moderate

limitation in social functioning, for example, in the RFC based

solely upon the finding at step three is not error.                  Beasley v.

Colvin, 520 Fed. Appx. 748, 754 (10th Cir. 2013).

     Claimant     contends      the    ALJ    “improperly     minimized”          his

depression because he did not seek psychological treatment from a

mental health professional.            The ALJ’s generous imposition of

mental limitations based upon the scant medical record cannot be

characterized as “minimizing” the condition.              For whatever reason,

the ALJ found the condition to be a severe impairment and imposed

considerable limitations in the RFC based on that impairment.                      No

further limitation is supported by the record.

     Claimant asserts that the hypothetical question posed to the

                                       11
vocational    expert   was    flawed       because   it     did    not    include    a

limitation for decreased visual acuity, which the ALJ found to be

non-severe.     (Tr. 15).     Claimant was found to have 20/70 vision

acuity   bilaterally      without    corrective       lenses.            (Tr.     536).

However, Claimant uses reading glasses.                    (Tr. 323, 348, 368).

Claimant testified that his vision gets blurry and he can’t focus

on anything when he gets really nervous.              (Tr. 111).          This would

appear to be less of a vision acuity problem and more of an anxiety

issue.   In any event, the medical record does not support further

limitation in the RFC or hypothetical questioning of the vocational

expert since in such questioning, the ALJ need only set forth those

physical and mental impairments accepted as true by the ALJ.

Talley   v.   Sullivan,      908    F.2d     585,    588    (10th    Cir.        1990).

Additionally,    the   hypothetical         questions       need    only        reflect

impairments and limitations borne out by the evidentiary record.

Decker v. Chater, 86 F.3d 953, 955 (10th Cir. 1996).

     Claimant also asserts the ALJ improperly weighed the opinion

of his treating physician, Dr. Ramya Suryadevara.                  Dr. Suryadevara

limited Claimant in a medical source statement to frequently

lifting/carrying ten pounds and occasionally lifting/carrying 20

pounds, standing/walking up to two hours in an eight hour workday,

                                       12
sitting for six hours in a workday, limited pushing/pulling with

the upper and lower extremities, required bathroom breaks of 3-4

per workday, limited to performing work activities for two hours

in a workday, be absent one day every month, limit postural actions

to less than two hours in a workday, and considerable environmental

restrictions.      The   physician    based   these   restrictions      upon

Claimant’s coronary artery disease with chronic angina.           (Tr. 560-

61).    The ALJ found Dr. Suryadevara’s opinion conflicted with the

medical evidence and Claimant’s own statements.            The testing data

found in Dr. Suryadevara’s treatment records did not support the

extreme findings of limitation proposed by the physician.               (Tr.

24).    As a result, the ALJ afforded the opinion “little weight.”

Id.

       In deciding how much weight to give the opinion of a treating

physician, an ALJ must first determine whether the opinion is

entitled to “controlling weight.”         Watkins v. Barnhart, 350 F.3d

1297, 1300 (10th Cir. 2003).         An ALJ is required to give the

opinion of a treating physician controlling weight if it is both:

(1)    “well-supported    by   medically      acceptable     clinical    and

laboratory diagnostic techniques”; and (2) “consistent with other

substantial evidence in the record.”           Id. (quotation omitted).

                                     13
“[I]f the opinion is deficient in either of these respects, then

it is not entitled to controlling weight.”            Id.

     Even if a treating physician's opinion is not entitled to

controlling weight, “[t]reating source medical opinions are still

entitled to deference and must be weighed using all of the factors

provided in 20 C.F.R. § 404.1527.”         Id. (quotation omitted).        The

factors reference in that section are:              (1) the length of the

treatment relationship and the frequency of examination; (2) the

nature and extent of the treatment relationship, including the

treatment   provided   and    the   kind    of     examination   or   testing

performed; (3) the degree to which the physician's opinion is

supported   by   relevant    evidence;     (4)    consistency    between   the

opinion and the record as a whole; (5) whether or not the physician

is a specialist in the area upon which an opinion is rendered; and

(6) other factors brought to the ALJ's attention which tend to

support or contradict the opinion.               Id. at 1300-01 (quotation

omitted). After considering these factors, the ALJ must “give good

reasons” for the weight he ultimately assigns the opinion.                 20

C.F.R. § 404.1527(d)(2); Robinson v. Barnhart, 366 F.3d 1078, 1082

(10th Cir. 2004)(citations omitted).             Any such findings must be

“sufficiently specific to make clear to any subsequent reviewers

                                    14
the weight the adjudicator gave to the treating source’s medical

opinions and the reason for that weight.”                  Id.      “Finally, if the

ALJ rejects the opinion completely, he must then give specific,

legitimate reasons for doing so.”                  Watkins, 350 F.3d at 1301

(quotations omitted).

      The ALJ provided the basis for rejecting Dr. Suryadevara’s

opinion     with    specific         references     to     the      medical     record

demonstrating the inconsistencies.                 No error is found in the

analysis.

                Evaluation of Claimant’s Subjective Complaints

      It   is   well-established        that    “findings      as    to    credibility

should be closely and affirmatively linked to substantial evidence

and not just a conclusion in the guise of findings.”                        Kepler v.

Chater,    68    F.3d   387,    391     (10th     Cir.    1995).          “Credibility

determinations are peculiarly in the province of the finder of

fact” and, as such, will not be disturbed when supported by

substantial evidence.          Id.    Factors to be considered in assessing

a   claimant’s     credibility       include    (1)      the   individual’s     daily

activities; (2) the location, duration, frequency, and intensity

of the individual’s pain or other symptoms; (3) factors that

precipitate and aggravate the symptoms; (4) the type, dosage,

                                         15
effectiveness, and side effects of any medication the individual

takes or has taken to alleviate pain or other symptoms; (5)

treatment, other than medication, the individual receives or has

received for relief of pain or other symptoms; (6) any measures

other than treatment the individual uses or has used to relieve

pain or other symptoms (e.g., lying flat on his or her back,

standing for 15 to 20 minutes every hour, or sleeping on a board);

and (7) any other factors concerning the individual's functional

limitations and restrictions due to pain or other symptoms.   Soc.

Sec. R. 96-7p; 1996 WL 374186, 3.

     The ALJ relied upon appropriate factors in evaluating the

credibility of Claimant’s statements.    The nature of Claimant’s

treatment, the objective medical testing, and the inconsistencies

between the claimed restrictions and Claimant’s activities all

form specific and legitimate reasons for the ALJ’s questioning of

Claimant’s subjective statements.

                            Conclusion

     The decision of the Commissioner is supported by substantial

evidence and the correct legal standards were applied.   Therefore,

this Court finds, in accordance with the fourth sentence of 42

U.S.C. ' 405(g), the ruling of the Commissioner of Social Security

                                16
Administration should be and is AFFIRMED.

    IT IS SO ORDERED this 31st day of March, 2020.




                             ______________________________
                             KIMBERLY E. WEST
                             UNITED STATES MAGISTRATE JUDGE




                               17
